   Case 2:10-md-02179-CJB-JCW Document 25394 Filed 02/14/19 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


In Re: Oil Spill by the Oil Rig              *
“Deepwater Horizon” in the Gulf                        MDL 2179
of Mexico, on April 20, 2010                 *
                                                       SECTION: J(2)
This Document Relates To:                    *
                                                       JUDGE BARBIER
Nos. 16-03966, 16-11769, 16-04149            *
                                                       MAG. JUDGE WILKINSON
                                             *


                                      ORDER

      The Clerk of Court is instructed to mail a copy of Pretrial Order No. 67 [Case

Management Order No. 7, Regarding Remaining B1 Claims] (Rec. Doc. 25370),

including the attachments and exhibits thereto, to the following plaintiffs:

      Evans, Robert                                                16-cv-03966
      Murphy, Patrick                                              16-cv-11769
      Lucky Lady Fishing Ent., Inc. (John U. Hanks, Jr.)           16-cv-04149

      These plaintiffs appear to be the only unrepresented plaintiffs identified in

Exhibits 1 and 2 to Pretrial Order No. 67.

      New Orleans, Louisiana, this 14th day of February, 2019.



                                                 __________________________________
                                                     United States District Judge
